Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 18, 2019

                                      No. 04-19-00432-CR

                                    Donald BRASSFIELD,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 16-1733-CR-A
                           Honorable William Old, Judge Presiding


                                         ORDER
         When we granted court reporter Lori Schmid’s first motion for extension of time to file
the reporter’s record, we set the record due on November 7, 2019. See TEX. R. APP. R. 35.3(c).
After the extended due date, the court reporter filed a second request for an extension of time to
file the record until November 27, 2019.
      The reporter’s request is GRANTED. The reporter’s record must be filed with this court
by November 27, 2019. See id. (limiting any extension in an ordinary appeal to thirty days).
        If the court reporter is unable to file the completed record by November 27, 2019, any
further request for additional time to file the record must be accompanied by a signed, written
status report.
       The report must describe the transcript by day with the date, description, page counts, and
remarks for each day. The page counts must include the total number of pages, the number of
pages edited, proofread, and formatted into the required electronic form (including bookmarks).
        The report may describe any unusual aspects of the record. The report must describe any
problems the court reporter reasonably believes may delay the completion of the record beyond
the requested date.
       The preferred form for the status report, with an accompanying example, is attached.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2019.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court